 

at 5 . iy
04/17/20 Page 1of3 Page ID #:299

   

ed

32

 

Case: 2:19mc83 Doc:

  

a
n

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264 h

3IXIN

yy itstyt

    
  
  

   

S6ZErez Teg,
AT T3q LON
Lay

@T6

L
3
&
QF

TL

7

te
LEZ
4
v
Ss

ee" 6er<ZSTt9 OT Mi

  

 

eM Lapel fgg f fafa a ll lly

ali
Case 2:19-mc-00083-CAS-E Document 38 Filed 04/17/20 Page 2of3 Page ID #:300

Case: 2:19mc83 Doc: 32

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 38 Filed 04/17/20 Page 3of3 Page ID #:301

MIME-Version:1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28800246@cacd.uscourts.gov>Subject: Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Text Only Scheduling Notice Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail] because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 11/19/2019 at 4:13 PM PST and filed on 11/19/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E
Filer:

Document Number: 32(No document attached)

Docket Text:

SCHEDULING NOTICE VACATED by Judge Christina A. Snyder re: MOTION FOR
SECOND ORDER COMPELLING COMPLIANCE WITH SUBPOENA[25], previously
scheduled for 12/9/2019 at 10:00 AM has been terminated. The Court finds this motion
appropriate for decision without oral argument. Fed. R. Civ. P. 78; Local Rule 7-15.
Accordingly, the hearing date of 12/9/2019, is hereby vacated, and the matter is hereby taken
under submission. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (cj)
TEXT ONLY ENTRY

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Kinh-Luan Tran —_ltran@bsfllp.com, BSF_LAD_Records@bsfllp.com

Maxwell V Pritt mpritt@bsfllp.com, jchavez@bsfllp.com, mlareine@bsfllp.com

Robert C Buschel _ buschel@bglaw-pa.com, BG.J6R6@case.prolific.com

2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu, CA 90264
